                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                              Case No. 09‐CR‐0312(4) (PJS/FLN)

                       Plaintiff,

 v.                                                                ORDER

 NATHAN LAMAR STEWART,

                       Defendant.

       Defendant Nathan Lamar Stewart is serving a 204‐month sentence after pleading

guilty to aiding and abetting bank robbery and possessing a firearm during a crime of

violence. This matter is before the Court on Stewart’s motion for compassionate

release1 under 18 U.S.C. § 3582(c)(1)(A)(i).2 ECF No. 322. For the reasons that follow,

Stewart’s motion is denied.

       Under § 3582(c)(1)(A)(i), a court may reduce a defendant’s term of imprisonment

if, “after considering the factors set forth in section 3553(a) to the extent that they are



       1
       In some parts of his motion, Stewart requests release to home confinement. See
ECF No. 322 at 1. However, only the Bureau of Prisons—not this Court—has the
authority to place Stewart on home confinement. See United States v. Fletcher, No. 13‐
CR‐0034 (PJS/JJK), 2021 WL 487552, at *1 n.2 (D. Minn. Feb. 10, 2021). The Court
therefore construes Stewart’s request as seeking a sentence reduction.
       2
       In a letter dated March 9, 2021, Stewart asked the Court to pause all activity on
his motion so that he could request release from the new warden at USP Thomson. ECF
No. 323. Stewart now reports that he has exhausted his remedies, ECF No. 325‐2 at 6–8,
and he has filed supplemental materials, ECF Nos. 324–326, which the Court has fully
considered.
applicable,” the court finds that “extraordinary and compelling reasons warrant such a

reduction” and “that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission[.]” The Sentencing Commission has issued

U.S.S.G. § 1B1.13, a policy statement that governs motions under § 3582(c)(1)(A).

Section 1B1.13 was issued when the Bureau of Prisons had the sole authority to bring

motions for release under § 3582(c)(1)(A). Unfortunately, § 1B1.13 has not been

updated to reflect that, as a result of the 2018 First Step Act, defendants now have the

ability to bring such motions directly.

       This anomaly has given rise to a debate concerning whether and to what extent

§ 1B1.13 applies to motions filed by defendants, with several circuits recently holding

that § 1B1.13 applies only to motions filed by the Bureau of Prisons, and not to motions

filed by defendants on their own behalf. See United States v. McGee, 992 F.3d 1035, 1050

(10th Cir. 2021); United States v. McCoy, 981 F.3d 271, 280–84 (4th Cir. 2020); United States

v. Jones, 980 F.3d 1098, 1108–11 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178,

1180–81 (7th Cir. 2020); United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020). The

Eighth Circuit has not yet addressed this issue. For reasons that this Court has

explained at length in a prior order, this Court finds that “§ 1B1.13 does not apply to

motions for compassionate release filed by defendants,” but that “§ 1B1.13’s definition

of ‘extraordinary and compelling’ should be afforded substantial deference when a



                                             -2-
court considers compassionate‐release motions filed by defendants.” United States v.

Logan, No. 97‐CR‐0099(3) (PJS/RLE), 2021 WL 1221481, at *4 (D. Minn. Apr. 1, 2021).

       Stewart gives a few reasons for why he should be released, but those reasons are

not extraordinary and compelling. First, Stewart previously contracted COVID‐19 and

says that he fears becoming reinfected. But the facility at which he is incarcerated (USP

Thomson) currently does not have a single inmate or staff member who is infected with

COVID‐19, and 210 staff and 447 inmates have been fully vaccinated.3 If Stewart has

not yet been vaccinated, he will likely be vaccinated soon. And because Stewart has

already been infected, he has natural immunity, which greatly reduces his risk of being

reinfected even if he has not yet been immunized. In short, the chances that Stewart

will be reinfected—and the chances that he will become seriously ill or die4 if he is




       3
        Federal Bureau of Prisons, COVID‐19 Coronavirus,
https://www.bop.gov/coronavirus/index.jsp (last visited May 6, 2021).
       4
        Stewart says he is mentally ill and pre‐diabetic, but neither of those conditions
increase the risk of serious consequences from COVID‐19. See Ctrs. for Disease Control
and Prevention, People with Certain Medical Conditions, (Apr. 29, 2021)
https://www.cdc.gov/coronavirus/2019‐ncov/need‐extra‐precautions/people‐with‐medic
al‐conditions.html. Stewart also says he has high blood pressure. That condition can
increase the risk of illness from COVID‐19, id., but high blood pressure alone does not
provide an extraordinary and compelling reason to release an inmate, especially when
the chances of the inmate being reinfected are very small, see United States v. Robinson,
No. 19‐CR‐0143 (PJS/BRT), 2021 WL 528002, at *3 (D. Minn. Feb. 12, 2021).

                                            -3-
reinfected—are extremely small.5 See, e.g., United States v. Anguiano, No. 17‐CR‐0135(1)

ADM/DTS, 2021 WL 1577650, at *4 (D. Minn. Apr. 22, 2021); United States v. Scott,

No. 11‐CR‐0144 (DWF), 2021 WL 827644, at *3 (D. Minn. Mar. 4, 2021).

       Stewart also contends that USP Thomson provides inadequate medical care.6 He

gives several examples: (1) after he contracted COVID‐19, he was given

acetaminophen, while those outside of prison are prescribed drugs like remdesivir;

(2) medical staff are ignoring his post‐COVID‐19 symptoms; (3) he received poor

medical care after two assaults; and (4) there was no mental‐health support after the

deaths of his two children and their mother. But a § 3582 motion is not a proper vehicle

for raising constitutional challenges to conditions of confinement; instead, if Stewart

wishes to challenge the conditions of his confinement, he must do so in a Bivens action

filed in the federal district in which he is confined. See United States v. Spencer, No. 07‐

CR‐0174(1) (JRT/JJG), 2021 WL 849565, at *1 n.1 (D. Minn. Mar. 5, 2021) (declining to




       5
       See Ctrs. for Disease Control and Prevention, Reinfection with COVID‐19, (Oct. 27,
2020) https://www.cdc.gov/coronavirus/2019‐ncov/your‐health/reinfection.html.
       6
         Stewart argues that prison officials confined him with his COVID‐19‐infected
cellmate, causing Stewart to contract the disease. If Stewart seeks to pursue a tort claim,
he must file an action under the Federal Tort Claims Act. See United States v. Spencer,
No. 07‐CR‐0174(1) (JRT/JJG), 2021 WL 849565, at *1 n.1 (D. Minn. Mar. 5, 2021) (rejecting
tort claims brought in a § 3582 motion).

                                             -4-
consider constitutional claims in a § 3582 motion because they must be “made in a

properly filed Bivens complaint”).7

       Putting that aside, Stewart’s medical records contradict his claim that he has

received inadequate health care. His records indicate that, like many people who

contracted COVID‐19, Stewart was asymptomatic and did not need additional

medications to manage the infection. ECF No. 322‐2 at 2. His records also make clear

that medical staff are not ignoring his concerns about lingering COVID‐19 symptoms, as

they ordered an x‐ray of his chest after he complained of shortness of breath. Id. at 3.

(The x‐ray revealed no problems.) His records also confirm that he received medical

treatment after both assaults. ECF No. 326 at 2–3, 8–9. And finally, his records reflect

that Stewart told prison officials that he had no psychological concerns, undercutting

his complaint about the lack of mental‐health services.8 Id. at 1. As a result, even if the

Court were to allow Stewart to use a compassionate‐release request to challenge the

conditions of his confinement, the Court would find that the quality of the medical care



       7
       See also United States v. Howard, No. 14‐CR‐99‐1‐JPS, 2021 WL 1515485, at *2 (E.D.
Wis. Apr. 16, 2021); United States v. Partida, No. CR‐17‐08260‐001‐PCT‐DGC, 2020 WL
3050705, at *6 n.7 (D. Ariz. June 8, 2020); United States v. Rodriguez‐Collazo, No. 14‐CR‐
00378‐JMY, 2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020); United States v. Numann,
No. 3:16‐cr‐00065‐TMB, 2020 WL 1977117, at *4 (D. Alaska Apr. 24, 2020).
       8
        Stewart alleges that prison officials lied about when he recovered from COVID‐
19 and suppressed his administrative grievances. Even if true, the Court would not find
either action to provide an extraordinary and compelling reason for Stewart’s release.

                                            -5-
that Stewart is receiving does not provide an extraordinary and compelling reason for

his release. See United States v. Neubert, No. 14‐CR‐200S, 2021 WL 248008, at *6–7

(W.D.N.Y. Jan. 26, 2021); United States v. Clemons, No. 4:18CR610 HEA, 2020 WL

3429149, at *4 (E.D. Mo. June 23, 2020).

       Stewart next notes that his parents are elderly and live alone, and several family

members have diabetes, breathing problems, and heart issues. Stewart has not shown,

however, that any of his family members are incapacitated or that he is the only

available caregiver for them. Cf. U.S.S.G. § 1B1.13, cmt. n.1(C)(ii); Anguiano, 2021 WL

1577650, at *4. Stewart also argues that he is rehabilitated, has family support, and has

plans for his life after release. These are all commendable developments, but they are

common among prisoners; none are extraordinary and compelling. See Logan, 2021 WL

1221481, at *7–8. Finally, Stewart emphasizes that he has served about 70–75% of his

sentence, but there is nothing extraordinary about the fact that a prisoner has a quarter

of his sentence remaining. See United States v. Hill, No. 10‐CR‐0324(3), 2020 WL 7706990,

at *2 (D. Minn. Dec. 29, 2020). In sum, none of Stewart’s reasons for

release—individually or collectively—are extraordinary and compelling.9


       9
       Stewart reiterates factors that the Court already considered at the time of his
sentencing (e.g., he did not cause physical harm to anyone during the robberies, he was
abused as a child, and he has suffered mental illness since childhood), and he takes
issue with the fact that a sentencing advocate did not speak on his behalf at the
sentencing hearing. ECF No. 324‐1. However, a § 3582 motion is not an avenue for a
                                                                             (continued...)

                                            -6-
       Even if Stewart had shown an extraordinary and compelling reason, the 18

U.S.C. § 3553(a) factors would counsel against his release. Stewart participated in a

string of armed bank robberies that terrorized innocent bank tellers and customers. PSR

¶¶ 9–21, 26. Stewart also has a serious and lengthy criminal history. Stewart’s

involvement in the criminal‐justice system began at the age of 10 and continued up until

the present offense. Id. ¶¶ 68–77. He committed multiple violent crimes, such as when

he threatened his brother with a knife, sexually assaulted a female, knocked

unconscious a staff member at a detention center, used a knife to rob his stepfather, and

led police on a high‐speed chase. Id. ¶¶ 69–73, 76–77. Stewart has also performed very

poorly while on supervised release; in fact, he was on probation when he committed the

armed bank robberies. Id. ¶ 79. Stewart’s continued confinement is therefore necessary

to reflect the seriousness of his offenses and protect the public. See § 3553(a)(2).10




       9
       (...continued)
prisoner to seek “a ‘do‐over’ of his sentencing.” Logan, 2021 WL 1221481, at *5. The
Court also reminds Stewart that it gave him a sentence that was much lower than the
sentence sought by the government—and, in fact, gave him a sentence at the bottom of
the range recommended by the United States Sentencing Guidelines (after granting his
motion for a downward departure).
       10
        Stewart also requests appointment of a lawyer. ECF No. 322 at 5. His request is
denied as moot.

                                             -7-
                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s motion for release [ECF No. 322] is

DENIED.


 Dated: May 6, 2021
                                             Patrick J. Schiltz
                                             United States District Judge




                                           -8-
